UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DENISE L. POLITO,

                                Plaintiff,                    17-CV-6499

                  v.                                          DECISION
                                                              and ORDER
COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.




                                 INTRODUCTION

     Plaintiff Denise Polito (“Plaintiff”), who is represented by

counsel, brings this action pursuant to the Social Security Act

(“the   Act”),    seeking   review    of     the   final    decision   of   the

Commissioner of Social Security (“the Commissioner”), denying her

applications for disability benefits and Supplemental Security

Income. This Court has jurisdiction over the matter pursuant to

42 U.S.C. § 405(g). Presently before the Court are the parties’

motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure. Dkt. #10, 13.



                                  BACKGROUND

A.   Procedural History

     On   April    2,   2014,     Plaintiff    filed   an    application    for

Disability Insurance Benefits and on November 4, 2015, she filed an

application for Supplemental Security Income, alleging disability

as of January 9, 2014, due to arthritis and depression. T. 180-86.
Those applications were initially denied, T. 118-22, and Plaintiff

attended a hearing, with counsel, before Administrative Law Judge

(“ALJ”) Julia Gibbs on December 8, 2015. T. 56-107. On February 18,

2016, the ALJ issued an unfavorable decision, T. 41-52, and the

Appeals Council denied review on June 5, 2017, making the ALJ’s

determination the final decision of the Commissioner. T. 1-6. This

action followed. Dkt. #1.

     The issue before the Court is whether the Commissioner’s

decision   that     Plaintiff      was    not    disabled      is     supported    by

substantial     evidence    and    free    of   legal    error.      See    Pl.   Mem.

(Dkt. #11) 4-19; Comm’r Mem. (Dkt. #13-1) 13-28.



B.   The ALJ’s Decision

     In applying the familiar five-step sequential analysis, as

contained in the administrative regulations promulgated by the

Social Security Administration (“SSA”), see 20 C.F.R. §§ 404.1520,

416.920; Lynch v. Astrue, No. 07-CV-249, 2008 WL 3413899, at *2

(W.D.N.Y. Aug. 8, 2008) (detailing the five steps), the ALJ found:

(1) Plaintiff did not engage in substantial gainful activity since

January    9,     2014;    (2)    she    had    the   severe        impairments     of

osteoarthritis in knees and obesity; (3) her impairments did not

meet or equal the Listings set forth at 20 C.F.R. § 404, Subpt. P,

Appx. 1.    The    ALJ    found   that Plaintiff        retained      the   residual

functional capacity (“RFC”) to perform light work, except such jobs

can be done either sitting or standing and allowing Plaintiff to
                              -2-
alternate positions without leaving the worksite or stopping work

activity; (4) Plaintiff was unable to perform her past relevant

work as a Medical Secretary and Bank Teller; and (5) considering

Plaintiff’s age, education, work experience, and RFC, she could

perform the jobs of Inspector, Rental Clerk, or Ticket Seller.

T. 46-52.



                                  DISCUSSION

A.     Scope of Review

       A federal court should set aside an ALJ decision to deny

disability benefits only where it is based on legal error or is not

supported by substantial evidence. Balsamo v. Chater, 142 F.3d 75,

79 (2d Cir. 1998). “Substantial evidence means such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.” Green–Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir.

2003) (internal quotation marks omitted).

B.     RFC Finding

       Plaintiff contends that the ALJ’s RFC finding was deficient

because:    (1)   she    failed    to    provide    a    function-by-function

assessment with respect to Plaintiff’s ability to sit, stand, and

walk; and (2) the RFC, as written, was consistent with sedentary,

but not light work. Pl. Mem. 4-13.

       Light work involves lifting no more than 20 pounds at a time,

with   frequent   lifting    or    carrying    of   10    pounds.   20   C.F.R.


                                        -3-
§§ 404.1567(b), 416.967(b). Even though the weight lifted may be

very little, a job in this category would require a great deal of

walking or standing, or it may require sitting most of the time

with   some   pushing     and   pulling     of   arm   or   leg   controls.     Id.

Additionally, when an individual can perform light work, she can

also   generally    do    sedentary   work,      unless     she   has   additional

manipulative limitations, which were not found here. 20 C.F.R.

§§ 404.1567(a), 416.967(a).

       The ALJ did find additional limitations which restricted

plaintiff to jobs that had the lifting requirements of light work

but could be done either sitting or standing and would allow her to

alternate positions without leaving the worksite or stopping work

activity. T. 48.

       At the administrative hearing, the ALJ asked a vocational

expert about “light jobs that can be done either sitting or

standing,     so   that   the   person    can    alternate    between     the   two

positions without leaving the worksite and without stopping job

activities,” for example, “jobs where there’s a stool that the

person can choose to use or not use.” T. 98. The vocational expert

then testified as to whether there were jobs in significant numbers

in the national economy that could be done by someone with those

restrictions and identified three “light work” jobs that could be

performed with those limitations. Id. It is clear, then, from the

hearing transcript and the ALJ’s decision that the hypothetical was

based upon Plaintiff’s ability to change positions as needed or at
                                      -4-
will    and     with     required      frequency.          See    Thomas       v.    Astrue,

No.    11-CV-1057,        2013   WL    1337261,      at    *4     (W.D.N.Y.         Mar.    29,

2013)(light work with “an option to sit or stand” sufficient

statement of frequency); Miller v. Astrue, No. 11–CV–4103, 2013 WL

789232,       *10    (E.D.N.Y.    Mar.       1,    2013)    (“option      to    sit-stand

throughout the day” sufficient statement of frequency); Evans v.

Astrue, No. 12–CV–6002, 2012 WL 6204219, *8 (W.D.N.Y. Dec. 12,

2012)(“sit          or   stand   alternatively”           sufficient      statement          of

frequency).

       Plaintiff also claims that the assessed RFC, when combined

with her testimony that she could stand for 10 minutes at a time

before needing to sit, T. 86, is consistent with an RFC limitation

for sedentary work. Pl. Mem. 7. The ALJ, however, did not find

Plaintiff’s statements regarding her limitation to be entirely

credible, T. 49, and her testimony was contradicted by her family

practitioner who indicated she would need to change positions “1-2

times per hour” and the balance of the record evidence. T. 50.

       Where,       as   here,   the    ALJ’s      RFC    finding    is    supported         by

substantial          evidence,    a     more       specific       function-by-function

assessment was not required. Cichocki v. Astrue, 729 F.3d 172, 174

(2d Cir. 2013) (“Where an ALJ’s analysis at Step Four regarding a

claimant’s restrictions affords an adequate basis for meaningful

judicial      review,      applies     the    proper      legal    standards,         and    is

supported by substantial evidence such that additional analysis

would be unnecessary or superfluous, we agree with our sister
                                             -5-
Circuits that remand is not necessary merely because an explicit

function-by-function analysis was not performed.”); see Campbell v.

Astrue, 465 Fed. Appx. 4, 2012 WL 29321, *2 (2d. Cir. 2012)

(although   the ALJ     did   not   discuss   the claimant’s       ability   to

function in each area, substantial

evidence supported the ALJ’s overall RFC finding). Remand is

therefore not warranted on this basis.

C.     Treating Physician Rule1

       Plaintiff next contends that the ALJ failed to properly

analyze the opinion of Plaintiff’s treating physician. Pl. Mem. 10.

Specifically,     she   challenges    the     ALJ’s   finding   that   Elenee

Raudenbush, D.O., “does not have a treatment relationship with

claimant,” and “[her] conclusion that the claimant can occasionally

lift or carry 5 to 10 pounds is based on the claimant’s subjective

complaint regarding hand pain.” Pl. Mem. 13.

       Dr. Raudenbush opined that Plaintiff was generally limited to

sedentary work, could sit/stand/walk for 1 hour per day, changing

positions 1 to 2 times per hour, could occasionally lift or carry

5-10   pounds,   and    had   limitations     doing   repetitive    reaching,

handling, or fingering. She could occasionally bend and reach

overhead, and never squat, crawl, or climb.           T. 351-57.
1
 In January, 2017, the SSA “revised its rules to eliminate the treating
physician rule; as a result, ALJs are now to weigh all medical evaluations,
regardless of their sources, on the basis of how well supported they are and
their consistency with the remainder of the record.” Cortese v. Comm'r of Soc.
Sec., 2017 WL 4311133, at *3 n.2 (S.D.N.Y. Sept. 27, 2017); see Revisions to
Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 2017
WL 168819, at *5867-68 (Jan. 18, 2017). Because Plaintiff’s claim was filed
before March 27, 2017, the previous opinion evidence rule applies in this
case. See 20 C.F.R. §§ 404.1527, 416.927.
                                     -6-
     Here, the ALJ explained that she relied, in part, upon the

opinion of consultative examiner Aharon Wolf, M.D., who assessed

that Plaintiff had moderate limitations in gripping, climbing,

squatting, bending, and lifting as a result of bilateral knee pain,

bilateral hand pain, and arthritis. T. 50, 336. Her grip strength

was 4/5 in both hands, squat was 25% of normal, she had difficulty

with heel and toe walking, and limited range of motion in her

knees. T. 335.    The remainder of Dr. Wolf’s examination results

were benign. T. 335-36.

     An ALJ can accept portions of a medical opinion and reject

others. Barry v. Colvin, 606 Fed. Appx. 621, 624 (2d Cir. 2015) (an

ALJ is not bound to include in the RFC finding every specific

limitation assessed by a consultative examiner, and could, instead,

exercise   discretion   in   reviewing   the   record   evidence   in   its

totality); Pellam v. Astrue, 508 Fed. Appx. 87, 90 (2d Cir. 2013)

(consultative examiner’s opinion largely supported the ALJ’s RFC

determination even if ALJ did not credit all of the consultant’s

findings).

     The remainder of the record evidence also does not support the

restrictive limitations assessed by Dr. Raudenbush. In reaching her

RFC finding, the ALJ also relied on plaintiff’s treatment notes, as

she is permitted to do T. 49-50. Monroe v. Comm’r of Soc. Sec., 676

Fed. Appx. 5, 9 (2d Cir. 2017) (noting that an ALJ could rely on

treatment notes to formulate the RFC assessment, and rejected the

argument that a medical opinion was required). As discussed in the
                                  -7-
decision, Plaintiff’s clinical signs did not suggest that an RFC

for light work was unreasonable. T. 50.

     The ALJ noted that Plaintiff underwent conservative treatment

for osteoarthritis in her knees, that a May, 2014, x-ray of the

bilateral knees revealed mild degenerative change in the right

knee,   and     that    physical    therapy   was     effective     in   treating

Plaintiff’s pain. T. 49. Medical records from August and September

of 2014 (University of Rochester Medical Center), similarly note

that Plaintiff had tenderness of the knee, but no joint warmth,

swelling, or deformity. T. 49, 341-47. The following month, the

Plaintiff was seen at University Orthopaedic Associates and was

observed   to    have    some   decreased     joint    space   in    the     medial

compartment of the left knee and minimal arthritic changes of the

patellofemoral joint. Id.

     A November, 2014, MRI revealed a complex tear of the posterior

horn and body of the medial meniscus and her treatment notes from

March, 2015      (University       Orthopaedic   Associates),       showed    well-

preserved motion and no assistive device. T. 49, 433. Orthopedic

surgeon Michael Maloney, M.D., recommended weight loss, activity

modifications, medication, and physical therapy, and advised that

she continue to treat her pain conservatively. Steroid injections

provided “significant” relief. T. 50, 365, 428-443.

     The ALJ noted from the medical record that Plaintiff was obese

with mild osteoarthritis of the left knee. She wore a knee brace

when leaving the house for a long period of time, and elevated her
                                        -8-
leg for relief, although no doctor advised her to do so. She used

a cane that was prescribed. The vocational expert testified that

Plaintiff could perform the above-mentioned jobs in the RFC while

using either a cane or footstool for elevation. T. 50.

       In addition to the diagnostic findings and treatment notes,

the ALJ’s RFC finding is supported by Plaintiff’s activities of

daily living, which the ALJ found were only mildly restricted (she

performed some cooking, laundry, shopping, childcare, and driving).

T. 47, 90-91, 331, 335, 366, 391. Such activities can be consistent

with light work. See Cichocki v. Astrue, 729 F.3d 172, 178 (2d Cir.

2013)    (ALJ    properly       considered     the      claimant’s    reported     daily

activities, such as walking her dog and cleaning her house, in

support of an RFC finding for light work); Poupore v. Astrue, 566

F.3d    303,    307     (2d   Cir.     2009)   (claimant’s        varied   activities,

including occasional vacuuming, washing dishes, driving, watching

television, reading, and using the computer, supported an RFC

finding for light work). In short, the ALJ’s RFC finding is

supported       by     Dr.    Wolf’s     opinion,       the   treatment    notes     and

examination          findings    which    show      a    modest    improvement      with

treatment, and her activities of daily living.

       An ALJ must also provide “good reasons” for not granting

controlling weight to a treating physician’s opinion. See Schaal v.

Apfel, 134 F.3d 496, 503–04 (2d Cir. 1998). Where, as here, a

treating physician’s opinion is not given controlling weight, the

ALJ should “comprehensively set forth reasons for the weight
                                           -9-
assigned” to that opinion, and consider the factors identified in

the SSA regulations. Halloran v. Barnhart, 362 F.3d 28, 33; see

also 20 C.F.R. §§ 404.1527(c), 416.927(c).2

       Here, the ALJ explained that Dr. Raudenbush’s opinion which

provided that Plaintiff could only lift five to 10 pounds was

essentially based on plaintiff’s subjective complaint of hand pain

which was contrary to Dr. Wolf’s finding that Plaintiff had intact

hand and finger dexterity and only slightly limited which was

contrary to Dr. Wolf’s finding that Plaintiff had intact hand and

finger dexterity. T. See Lewis v. Colvin, 548 Fed. Appx. 675, 678

(2d Cir. 2013) (affirming ALJ's determination where assessment

appeared to be based on the claimant's subjective complaints). The

ALJ also pointed to Plaintiff’s lack of a treatment relationship

with Dr. Raudenbush. T. 50. These constitute “good reasons” for

rejecting her opinion. See Riccobono v. Berryhill, No. 17-CV-01371,

2019 WL 569563, at *10 n.7 (E.D.N.Y. Feb. 11, 2019)(“limited

treatment, negative treatment findings, reliance on Plaintiff’s

subjective     complaints,    and   lack    of     corroborating      treatment

records—are plainly good reasons to afford little to no weight to

[a treating physician’s] opinion.”).

       The ALJ properly considered the opinion evidence along with

the    other   medical   evidence    in    the     record.     See   20   C.F.R.

§§    404.1527(c)(3),    416.927(c)(3)     (“The    more   a   medical    source


2
  The same factors are considered when evaluating the weight to give other
medical opinion evidence. 20 C.F.R. §§ 404.1527(c), 416.927(c).
                                    -10-
presents evidence to support an opinion, particularly medical signs

and laboratory findings, the more weight [the ALJ] will give that

opinion); 20 C.F.R. §§ 404.1527(c);(4)416.927(c)(4) (“Generally,

the more consistent an opinion is with the record as a whole, the

more weight we will give to that opinion.”).

     Finally, contrary to Plaintiff’s assertion, there was no

reason   for   the   ALJ   to   re-contact   Dr.   Raudenbush   for   a

clarification. Pl. Mem. 14. See Mitchell v. Astrue, 501 Fed. Appx.

26, 29 (2d Cir. 2012) (the mere fact that a treating source opinion

was unsupported or internally inconsistent does not mean that the

ALJ was required to contact him); see also Rosa v. Callahan, 168

F.3d 72, 79, n.5 (2d Cir. 1999) (“[W]here there are no obvious gaps

in the administrative record, and where the ALJ already possesses

a ‘complete medical history,’ the ALJ is under no obligation to

seek additional information . . . .” (citing Perez v. Chater, 77

F.3d 41, 48 (2d Cir. 1996))).

D.   Mental Impairments

     Plaintiff argues that the ALJ erred by not incorporating her

mental limitations into the RFC finding. Pl. Mem. 17.

     At step two of the analysis, the ALJ found that Plaintiff’s

major depressive disorder was not severe based on the opinion of

the consultative examiner that Plaintiff had no mental limitations.

Along with the opinion of the consultative examiner, the ALJ also

considered Plaintiff’s ability to perform daily activities, and


                                 -11-
that she did not have a consistent and ongoing treatment for her

mental health complaints. T. 47, 332.

     Plaintiff’s argument that the ALJ failed to consider her

mental impairments in determining her disability and, therefore,

the RFC fails for two reasons. First, the ALJ gave “no weight” to

the opinion of Ellen Kaminski, LCSW-R, who concluded that Plaintiff

was “incapable of employment.” T. 50, 447. That conclusion, as the

ALJ pointed       out,     did not   quantify       the extent        of   Plaintiff’s

limitations. T. 50. Conversely, a consultative examiner found that

Plaintiff     had     no    limitations       and    a    normal      mental   status

examination. T. 47, 329-32. An ALJ’s “Step Four findings need only

‘afford[ ] an adequate basis for meaningful judicial review,

appl[y]    the     proper    legal    standards,         and   [be]    supported      by

substantial       evidence    such    that    additional       analysis      would   be

unnecessary or superfluous[.]’” McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014)(quoting Cichocki v. Astrue, 729 F.3d 172, 177

(2d Cir. 2013)). Thus, while the ALJ did not include any mental

limitations in her RFC assessment, she considered the evidence of

Plaintiff’s mental impairments when formulating the RFC, which is

likewise consistent with her step two finding of non-severity. See

e.g., See Reyes v. Colvin, 2016 WL 56267, *6 (W.D.N.Y. 2016)

(“although the ALJ did not specifically include stress limitations

in   his    RFC     assessment,      his     reliance     on   the     findings      and

observations of the consultative medical sources in terms of their

consideration of plaintiff’s stress-related functional limitations
                                           -12-
. . . represents the kind of thorough, individualized mental RFC

evaluation contemplated by . . . the overall requirements of the

[regulations].”);         Sherrill       B.       v.     Comm'r    of    Soc.     Sec.,     No.

17-CV-754,    2018       WL    4150881,       at    *9     (N.D.N.Y.      Aug.    30,    2018)

(“Because    the    ALJ       considered      the       objective       medical    evidence,

Plaintiff’s     daily         activities          and     the    hearing    testimony        in

determining that Plaintiff’s diagnosed depression and anxiety did

not impose any limitations on her RFC, the ALJ’s determination was

supported by substantial evidence.”).

      Second,      the    ALJ    found,       after       evaluating      step    two,      that

Plaintiff could perform unskilled work. T. 50-51, see Social

Security Ruling (“SSR”) 00-4p, 2000 WL 1898704 *3 (SVP of 1-2

corresponds with unskilled work). Although Plaintiff argues that

the   ALJ   found    that       she   had     a    moderate       limitation      in    social

functioning, Pl. Mem. 17, a finding that a claimant was “mildly” or

“moderately”    impaired         in    functional          areas    would   not    preclude

Plaintiff’s     ability         to    perform       the    basic    mental       demands     of

unskilled work. T. 47. See Zabala v. Astrue, 595 F.3d 402, 409

(2d Cir. 2010) (affirming a finding of unskilled work where the

evidence    showed       moderate      or     less       severe    limitations         in   her

work-related       functioning).            Plaintiff’s           limitation      to    light,

unskilled work therefore accommodates Plaintiff’s RFC as written,

as well as a moderate limitation in social functioning. See, e.g.,

Martinez v. Comm'r of Soc. Sec., 2017 WL 2633532, *7 (N.D.N.Y.

2017)   (finding     RFC        determination           for     unskilled   work       is   not
                                            -13-
necessarily       inconsistent    with   moderate     mental   limitations);

Diakogiannis v. Astrue, 975 F. Supp. 2d 299, 315 (W.D.N.Y. 2013)

(finding RFC determination limiting claimant to simple, routine,

repetitive tasks was consistent with ALJ’s assessment that claimant

had moderate       difficulties   with   concentration,    persistence    and

pace).

     Accordingly, the Court finds that the ALJ’s decision is

supported by substantial evidence and is free of legal error and is

affirmed.

                                  CONCLUSION

     For    the    reasons   discussed   above,   Plaintiff’s    motion   for

judgment    on     the   pleadings   (Dkt.     #10)   is   denied   and   the

Commissioner’s motion for judgment on the pleadings (Dkt. #13) is

granted. The Clerk of the Court is directed to enter judgment in

favor of the Defendant in accordance with this Decision and Order.

The Clerk is directed to close this case.

            ALL OF THE ABOVE IS SO ORDERED.


                                        S/Michael A. Telesca
                                     _____________________________
                                        MICHAEL A. TELESCA
                                        United States District Judge

Dated:      Rochester, New York
            March 25, 2019




                                     -14-
